DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Preliminary Amendment, filed 06 September 2019, the status of the claims is as follows:
Claims 21-40 are new; and
Claims 1-20 are cancelled.
Claim Objections
3.	Claim 21 is objected to because of the following informalities:  in line 13, “the base” lacks proper antecedent basis, and should be amended to “the base layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 21-23, 25-27, 31-36, 38, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al., U.S. Patent Application Publication No. 2004/0010207 A1 (“Flaherty”), in view of McIvor et al., U.S. Patent No. 6,360,888 B1 ("McIvor").
As to Claim 21, Flaherty teaches the following:
An apparatus (“system”) (see “The present invention relates generally to systems and methods for measuring an analyte in a host. More particularly, the present invention relates to systems and methods for transcutaneous measurement of glucose in a host.” in Abstract) comprising:
a sensor introducer assembly (“embodiment”) 490 including an outer surface (“membrane”) 502, a needle (“transcutaneous member assembly”) 492, and a spring-biased mechanism (“spring”) 498 (see fig. 22, and para. [0117]);
a base layer (“wall”) 500 (see fig. 22, and para. [0017]);
a data processing unit (“electronics”) 29 disposed on an upper surface (“first wall”) 14 of the base layer 500 (see fig. 3 and fig. 22, and “Also contained within housing 12 is a sensor assembly 27 for analyzing fluids contacted or withdrawn by the transcutaneous member 21, electronics 29, including a local processor for providing operating instruction to the sensor assembly 27 and for interacting with an associated remote control device and a battery 31.” in para. [0069]); and
an analyte sensor (“sensor assembly”) 27 coupled to the base layer 500 (see fig. 3, and “Also contained within housing 12 is a sensor assembly 27 for analyzing fluids contacted or withdrawn by the transcutaneous member 21, electronics 29, including a local processor for providing operating instruction to the sensor assembly 27 and for interacting with an associated remote control device and a battery 31.” in para. [0069]), 
wherein the analyte sensor 27 includes a … contact (“line”) 59 coupled in electrical communication to the data processing unit 29 before displacing an insertion portion (“penetrating member”) 504 of the analyte sensor 27 under a skin surface (see “In this embodiment, the implanted sensor takes the necessary measurements within the medium to which it is implanted and transmits, via line 59, the measurements taken by the sensor to the sensor assembly 27 for further processing.” in para. [0072]);
wherein the spring-biased mechanism 498 is configured to displace the insertion portion 504 of the analyte sensor 27 and the needle 492 through an opening (“exit port”) 506 in the base layer 500 in response to applying a downward force (“arrow”) 503 on the outer surface 502 of the sensor introducer assembly 490 (see fig. 22 and “ In operation, the head portion of the transcutaneous member assembly is pushed in the direction indicated by arrow 503 to cause the flexible transcutaneous member and the penetrating member 504 of the rigid transcutaneous member to be driven out of exit port 506 and into the skin of the person.” in para. [0117]), and
wherein the outer surface 502 of the sensor introducer assembly 490 is configured to seal the opening 506 in the base 500 (see “An optional membrane 502 may be mounted over the transcutaneous member assembly to protect the integrity of the housing 494.” in para. [0117]).
Flaherty does not teach the following:
wherein the analyte sensor includes a plurality of electrical contacts coupled in electrical communication to the data processing unit…

However, such a feature is well-known in the art.  For example, McIvor teaches the following:
an analyte sensor (“ flexible electrochemical sensor”) 12 includes a plurality of electrical contacts (“connection portion”) 24 (see “The sensing portion 18 is joined to a connection portion 24 (see FIG. 2) that terminates in conductive contact pads, or the like, which are also exposed through one of the insulative layers.” in col. 10, l. 65, to col. 11, l. 1).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Flaherty's “sensor assembly” to have a “connection portion 24”, as taught by McIvor, because Flaherty explicitly suggests such a combination as follows (see Flaherty, para. [0072]):
The physiological sensor may be any type of sensor known in the art and may be used to monitor any physiological condition, including, but not limited to, blood glucose levels, blood gas levels and exposure to external elements.

As to Claim 22, Flaherty teaches the following:
wherein the base layer 500 further includes one or more of a polymer film, a woven layer, a knit layer, or a laminated layer (see para. [0066]).
As to Claim 23, Flaherty teaches the following:
wherein the base layer 500 is flexible (“The housing 820 can be made from flexible material,…”, see para. [0066], and thus, "wall 500" is also made from flexible material).
As to Claim 25, Flaherty teaches the following:
wherein the spring-biased mechanism 498 is further configured to retract the needle 492 while the insertion portion 504 of the analyte sensor 27 is in fluid contact with a biological fluid under the skin surface (see fig. 15A and “spring 320” in para. [0103]).
As to Claim 26, Flaherty teaches the following:
wherein the data processing unit 29 is laminated to the upper surface 14 of the base layer 500 (see fig. 3).
As to Claim 27, Flaherty teaches the following:
wherein the sensor introducer assembly 490 is coupled to the upper surface 14 of the base layer 500, and wherein the needle 492 of the sensor introducer assembly 490 is configured to position the insertion portion 504 of the analyte sensor 27 in fluid contact with the biological fluid under the skin surface (see para. [0069] and [0071]). 
As to Claim 31, Flaherty teaches the following:
wherein the data processing unit 29 is configured to receive one or more signals associated with a corresponding one or more analyte levels of a patient from the analyte sensor 27 (see para. [0072]).
As to Claim 32, Flaherty teaches the following:
wherein the data processing unit 29 includes a data transmission unit (not labeled) configured to wirelessly transmit one or more data associated with the received one or more signals (see para. [0072]).
As to Claim 33, Flaherty teaches the following:
wherein the outer surface 502 of the sensor introducer assembly 490 has a perimeter that is smaller than a perimeter of the base layer 500 (see fig. 22).
As to Claim 34, Flaherty teaches the following:
A method (see para. [0057], and fig. 2) comprising:
applying a base layer (“wall”) 500 to a skin surface (see fig. 22, and para. [0017]),
applying a downward force (“pushed in the direction indicated by arrow”) 503 on an outer surface (“membrane”) 502 of a sensor introducer assembly (“embodiment”) 490 (see fig. 22) to activate a spring-biased mechanism (“spring”) 498 (see para. [0117]); and
displacing, by the spring-biased mechanism (“spring”) 498, a needle (“transcutaneous member assembly”) 492 of the sensor introducer assembly 490 and an insertion portion (“penetrating member”) 504 of an analyte sensor (“sensor assembly”) 27 through an opening (“exit port”) 506 of the base layer 500 to position the needle 492 and the insertion portion 504 of the analyte sensor 27 in fluid contact with a biological fluid under the skin surface (see para. [0117]),
wherein a data processing unit (“electronics”) 29 is disposed on an upper surface (“first wall”) 14 of the base layer 500 (see fig. 3 and fig. 22, and “Also contained within housing 12 is a sensor assembly 27 for analyzing fluids contacted or withdrawn by the transcutaneous member 21, electronics 29, including a local processor for providing operating instruction to the sensor assembly 27 and for interacting with an associated remote control device and a battery 31.” in para. [0069]),
wherein the analyte sensor 27 is coupled to the base layer 500, the analyte sensor 27 including a … contact (“line”) 59 coupled in electrical communication to the data processing unit 29 prior to displacing the insertion portion 504 of the analyte sensor 27 under the skin surface (see “In this embodiment, the implanted sensor takes the necessary measurements within the medium to which it is implanted and transmits, via line 59, the measurements taken by the sensor to the sensor assembly 27 for further processing.” in para. [0072]), and
wherein the outer surface 502 of the sensor introducer assembly 490 is configured to seal the opening 506 in the base 500 (see “An optional membrane 502 may be mounted over the transcutaneous member assembly to protect the integrity of the housing 494.” in para. [0117]).
Flaherty does not teach the following:
wherein the analyte sensor includes a plurality of electrical contacts coupled in electrical communication to the data processing unit…

However, such a feature is well-known in the art.  For example, McIvor teaches the following:
an analyte sensor (“ flexible electrochemical sensor”) 12 includes a plurality of electrical contacts (“connection portion”) 24 (see “The sensing portion 18 is joined to a connection portion 24 (see FIG. 2) that terminates in conductive contact pads, or the like, which are also exposed through one of the insulative layers.” in col. 10, l. 65, to col. 11, l. 1).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Flaherty's “sensor assembly” to have a “connection portion 24”, as taught by McIvor, because Flaherty explicitly suggests such a combination as follows (see Flaherty, para. [0072]):
The physiological sensor may be any type of sensor known in the art and may be used to monitor any physiological condition, including, but not limited to, blood glucose levels, blood gas levels and exposure to external elements.

As to Claim 35, Flaherty teaches the following:
wherein the base layer 500 further includes one or more of a polymer film, a woven layer, a knit layer, or a laminated layer (see para. [0066]).
As to Claim 36, Flaherty teaches the following:
wherein the data processing unit 29 is laminated to the upper surface 14 of the base layer 500 (see fig. 3).
As to Claim 38, Flaherty teaches the following:
the step of retracting, with the spring-biased mechanism 498, the needle 492 while the insertion portion 504 of the analyte sensor 27 is in fluid contact with the biological fluid under the skin surface (see fig. 15A and “spring 320” in para. [0103]).
As to Claim 40, Flaherty teaches the following:
wherein the outer surface 502 of the sensor introducer assembly 490 has a perimeter that is smaller than a perimeter of the base layer 500 (see fig. 22).
7.	Claims 24 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty in view of McIvor, as applied to claims 21 and 39, respectively above, and further in view of Staehlin et al., U.S. Patent No. 5,636,640 A (“Staehlin”).
As to Claims 24 and 39, Flaherty in view of McIvor teaches the subject matter of claims 21 and 34, respectively discussed above.  Flaherty in view of McIvor does not teach the following:
wherein the base layer comprises a single platform configured to allow the analyte sensor and the data processing unit to move in relation to each other while maintaining electrical communication therebetween.

However, Staehlin teaches the following:
a flexible base layer (“main body”) 15 comprises a single platform (“dome shaped head”) 5 configured to allow a “protruding sharpened tip 56” and “housing 10” to move in relation to each other while maintaining electrical communication therebetween (“FIG. 3 is the cross-section of the assembled liquid sampling and test apparatus 1. The main body 15 is made of any suitable material for creating the necessary shapes and having the necessary properties, for handling the samples. The piercer disk 3 inside the evacuatable cavity 4, when subjected to pressure applied to the dome shaped head 5 of the main body 15, bends and allows the protruding sharpened tip 56 of the piercer disk 3 to pierce the pierceable membrane 7. The liquid fills the entire evacuatable cavity 4, including the communicative passage 17 between the dome shaped head 5 and the reservoir 20, and passes through the access hole 60 and fills the reservoir 20.”, see col. 3, l. 66, to col. 4, l. 10, and fig. 3).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Flaherty's platform mechanism “actuator portion 33” to be the platform mechanism of a “dome shaped head 5”, as taught by Staehlin, in order to provide a more compact and easy to use mechanism for introducing Flaherty's “transcutaneous member 21” into the skin.  In addition, this modification is a mere substitution of one mechanism for another that results the same predictable result, i.e. introducing a transcutaneous member/tip into the skin.
8.	Claims 28-30 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty in view of McIvor, as applied to claims 26 and 34, respectively, above, and further in view of Lord et al, U.S. Patent No. 5,390,671 A (“Lord”).
As to Claims 28, Flaherty in view of McIvor teaches the subject matter of claims 21 discussed above.  Flaherty in view of McIvor does not teach the following:
wherein the analyte sensor further includes a planar portion disposed substantially in parallel to and on the upper surface of the base layer, and wherein the insertion portion of the analyte sensor is maintained at a predetermined angle relative to the planar portion of the analyte sensor when the insertion portion is in fluid contact.

However, Lord teaches the following:
an analyte sensor (“flexible sensor”) 12 (see fig. 2) further includes a planar portion (“proximal segment”) 28 disposed substantially in parallel to and on the upper surface of a flexible base layer (“generally rectangular flexible foam pad”) 38 (see fig. 6), and wherein an insertion portion (“distal segment”) 26 of the analyte sensor 12 is maintained at a predetermined angle α relative to the planar portion 28 of the analyte sensor 12 when the insertion portion 26 is in fluid contact (see fig. 6).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Flaherty’s analyte sensor (“sensor assembly 27”) with Lord's “flexible sensor 12” that includes “proximal segment 28” and “distal segment 26”, because such a modification is a simple substitution of one known sensor for another (i.e. Lord’s “sensor assembly 27”) to obtain predictable results, i.e. transcutaneous analyte sensor.  Furthermore, Flaherty explicitly suggests such a combination with an analyte sensor known in the art at the time of Flaherty’s invention (see Flaherty, para. [0072]): 
	In a first version of this embodiment, transcutaneous member 21 includes a physiologic sensor (not shown) disposed at or near the penetrating portion 25, such that, upon the insertion of the member 21 into the skin of the patient, the physiological sensor is inserted into the patient. The physiological sensor may be any type of sensor known in the art and may be used to monitor any physiological condition, including, but not limited to, blood glucose levels, blood gas levels and exposure to external elements. 

As to Claim 29, Lord teaches the following:
wherein the analyte sensor 12 further includes an intermediate portion (“angularly extending or offset transition segment”) 26 extending between the planar portion 28 and the insertion portion 16 of the analyte sensor 12 (see fig. 2), the intermediate portion 26 including a substantially straight central segment (not labeled, see fig. 2), a first end (not labeled) angularly coupled to the insertion portion and a second end (not labeled) angularly coupled to the planar portion (see ends of “angularly extending or offset transition segment 26” shown in fig. 2), and wherein the intermediate portion 26 is positioned at an angle α relative to the base layer 38 (see fig. 6) and, upon positioning of the insertion portion 26, is positioned substantially parallel to the base layer 38 (see figs. 4 and 6).
As to Claim 30, Flaherty teaches the following:
wherein the sensor introducer assembly (as taught by Flaherty’s “sensor assembly”) 27 includes a portion (Lord’s “needle slot”) 54 for engaging the intermediate portion (Lord’s “angularly extending or offset transition segment”) 26 of the analyte sensor (Flaherty’s “sensor assembly”) 27 in response to the application of the downward force on the outer surface (Flaherty’s “optional membrane 502”) 502 of the sensor introducer assembly 492 (see Flaherty, para. [0117]).
As to Claim 37, Flaherty in view of McIvor teaches the subject matter of claims 34 discussed above.  Flaherty in view of McIvor does not teach the following:
pushing, with a ledge segment of the sensor introducer assembly, the insertion portion of the analyte sensor in a downward direction.

	However, Flaherty in view of Lord teaches the following:
pushing, with a ledge segment (Flaherty’s “slider”) 35/79a of the sensor (see Flaherty, para. [0071] and [0082]) configured to push the insertion portion (Lord’s “distal segment”) 26 of the analyte sensor 12 in a downward direction (see Flaherty, fig. 3).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        09/20/2022